DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter/Reason for Allowance
Claims 1-20 are allowed. The following is an examiner's statement of reasons for allowance: The claims 1-20 contain allowable subject matter. In particular, the prior art of record does not teach or suggest the claimed limitations of (in combination with all other limitations in the claim) transmitting access point information to the communication device, the access point information including: first identification information for identifying the access point; and a password of the access point; and communicating with the communication device via the access point using the Wi-Fi interface after a wireless connection between the communication device and the access point is established using the transmitted access point information; and in a case where a wireless connection between the mobile terminal and the communication device via the access point is established, communicating with the communication device via the access point using the Wi-Fi interface without transmitting the access point information.  


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."


Identification of Closest Prior Art
The closest prior art is US Publication No. 2017/0099570 to Yamada which teaches an information processing apparatus includes an acquisition unit that acquires first communication information for connecting with an apparatus via a first network and second communication information for connecting with the apparatus via a second network, a determination unit that determines whether communication between an information processing apparatus and the apparatus via the first network based on the first communication information is possible, a connection unit that connects the information processing apparatus with the apparatus via the second network based on the second communication information when the communication via the first network is impossible, and a request unit that transmits a processing request to the apparatus via the first network when the communication via the first network is possible, and transmits the processing request to the apparatus via the second network when the information processing apparatus is connected with the apparatus via the second network. However, Yamada fails to teach the claims to teach the claimed limitations (in combination with all other features in the claims) as cited above.   

The other prior art is US Publication No. 2013/0250357 to Yu which teaches a printer comprising a feeder, a printing head, a printer RFID tag comprising a tag antenna and an IC circuit part, a communication antenna, and a control device. The control device being configured to execute an information acquisition process for acquiring access point information via a wired communication connecting part from the printer RFID tag, the access point information being acquired by the printer RFID tag by tag communication, a transmission and reception attempting process for attempting information transmission and reception with an access point, by means of the mutually recognized wireless communication, a data acquisition process for acquiring desired print data acquired by the mutually recognized wireless communication when information transmission and reception by the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW H. LAM whose telephone number is (571)270-7969 and fax number is 571-270-8969. The examiner can normally be reached on Mon-Fri, 9:00 AM-5 P.M.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Poon can be reached on (571)272-7440. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.